DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 03/01/2021.  No claims have been amended, cancelled, or newly added.  Accordingly, claims 11 and 13-20 are currently pending and examined below.
	
Response to Arguments
	The 35 U.S.C. 112(f) interpretations and associated 35 U.S.C. 112(b) rejection in the final rejection dated 11/30/2020 have been withdrawn in light of applicant’s arguments submitted 03/01/2021.
	A pre-appeal conference was held on 03/23/2021, and it was determined in the conference that the specification, in addition to Applicant’s affidavit filed 08/20/2020, sufficiently describe “autonomous driving control device” and “telematics control device” as specific structures that would have been known to one of ordinary skill in the art before the effective filing date of the application.
	In the specification, the autonomous driving control device is also described as an “HAF control device”.  The telematics control device is also described as a “head unit”.  The participants in the pre-appeal conference concluded that these are physical structures that are known in the art.  Applicant’s arguments and affidavit support this conclusion.  The participants additionally found that one of ordinary skill in the art would not reasonably construe these devices as potentially being software alone.  Rather, these two devices are clearly separate physical components of a vehicle system.  This conclusion is supported by the fact that each 

Reason for Allowance	
	Claims 11 and 13-20 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  All the limitations of the independent claims, as specifically claimed, comprise allowable subject matters that have not been found to have been adequately taught or disclosed in the prior art found at this time.  In this regard, it is noted that Applicants’ arguments submitted on 03/01/2021 (see pages 1-5 of the Pre-Appeal Brief Arguments) overcome all the previous rejections.  
	The closest prior arts of record appear to be Meilinger et al. (US 2016/0267885 A1, hereinafter “Meilinger”).
	Meilinger teaches a system that displays safety-critical and non-safety-critical information on adjacent planes of a display.  Each plane and its associated information is controlled by separate processors, and the processor configured to display safety-critical information is held to a higher safety standard than the processor configured to display non-safety-critical information.  
	Meilinger does not teach wherein the processors are part of an autonomous driving control device or a telematics control device.  More importantly, Meilinger does not teach wherein the device that controls the light source of a display is held to a higher technical standard than the device that controls the imaging unit of a display.  Though the invention of Meilinger is directed toward increasing the reliability of displaying safety-critical information to a passenger in a vehicle, the Examiner finds that it is significantly different than the present 

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669  

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669